Case 1:18-cV-O4O47-LAK Document 96 Filed SFGSHQ~‘PW+MWT;“:WW:; -
USDS SDNY

DOCUMENT

soUTHERN DISTRJCT oF NEW YoRK DOC -#= __.,______.______m__

 

 

DATE FILED: ii § j`§;i‘______*

111 re isMD?Sss
(docurnent relates to all related actions)

 

§
§
UNITED srATEs DISTRICT CoURT ELECTRONICALIY LED §
§

 

 

CUSTOMS AND TAX ADMINISTRATION
OF THE KINGDON OF DENMARK
(SKATTEFORVALTNTNGEN) TAX REFUND

SCHEME LITIGATION oRDER FoR DIRECT ASSIGNMENT oF
sKArTEFoRVALTNINoEN CASES

 

 

LEWIS A. KAPLAN, United States District Judge:

To facilitate the assignment of these new cases to the undersigned for inclusion in the MDL and

the orderly timing of newly filed actions related to lS-MDL-2865 (LAK), the Clerk of Court

shall assign all newly filed and related SKAT, or SKATTEFORVALTNINGEN, actions to my

docket, related to IS~MDL»2865 (LAK).

When commencing the newly filed action, the filing party shall:

(a) prominently note in the Related Case Staternent the existing case, citing the case name

and docket number and order number fiied within MDL, along with a copy of this order
as an attachment to the Related Case Statement.

and also,

(b) select origin 8 - Multidistrict litigation (Direct File), on the civil cover sheet for direct

filing of this action.
SO ORDERED: ;

Hon. Lewis A. Kaplan, U.S.D.J.

Dated: March 5, 2019
New York, New Yorl<

 

